DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim status and Formal Matters
This action is in response to paper filed 6/26/2022.
	Claims 35, 37, 41, 43, 52, 62 are pending. 
Claims 52-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2017.
Claims 35, 37, 41, 43,  62 are being examined.
Claim 61 has been canceled in the response.  Claim 62 has been added by amendment but the limitations were addressed in the prior rejections based on the teachings of Tao. 
Response to Amendment
The declaration by Steller under 37 CFR 1.132 filed 6/26/2022 is insufficient to overcome the rejection of claims 35, 37, 41, 43,  62 based upon Obviousness as set forth in the last Office action because:  The declaration is by the inventor Dr Stellar and provides its credentials.  The inventor has a vested interest in the outcome of the claim.  The declaration indicates the claim encompasses the detection of methylation at positions +329, +339, and +406 relative to the ARTS TSS.  The declaration continues by agreeing at the time of the invention one of skill in the art would know about methylations regulation of gene expression.  The declaration continues by particular utility of the methylation at the recited positions.  This arguments have been thoroughly reviewed but is not considered persuasive as the claims provide no limitations with respect to any special utility of the recited positions.  The declaration continues arguing the instant specification is the first to show there is differential methylation between tumor and cancerous liver cells.  This argument has been thoroughly reviewed but is not considered persuasive as the independent claim does not require differential methylation between cancer and non-cancerous liver cells.  The response continues by arguing there is no reason to pick the three recited positions.  This argument has been thoroughly reviewed but is not considered persuasive as claims set forth comprising language and thus allows for inclusion of additional elements or examination of additional methylation sites including the whole gene as set forth in the rejection.. 
Priority
The instant application was filed 10/08/2015 and is a national stage entry of PCT/IL2014/050335 with an international filing date: 04/07/2014 which claims priority from provisional application 61809587, filed 04/08/2013.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35-37, 39, 41, 43, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PLOS one (2011) volume 6, issue 5, r19862), Jones (Trends in Genetics (1999) volume 15, pages 34-37) Panaretakis (Cell Death and Differentiation (2012) volume 19, pages 909-912, published online Feb 3, 2012),   Larisch (Future Oncology (2011) volume 7, pages 1-10),  .
The independent claims are broad and encompass a method of investigation as there is no correlation required and the claims are drawn to detection of methylation or unmethylation.   Further the claims encompass determination of methylation in the Sept4 i2 (ARTS) transcription start site including +329, +339 and +406.
As exemplified by the art below methods of obtaining hepatocytes and performing whole genome methylation analysis were known at the time of filing. The art demonstrates that methylation regulated gene expression in hepatocytes.   The art cited below demonstrates that both Sept4 and its splice variant (ARTS) were known prior to the time of filing.  Further the art demonstrates that ARTS, but not SEPT4, was known to be a pro-apoptotic and down regulation of ARTS was implicated in cancers.  Further the art cited below demonstrates that methylation was implicated in the down regulation of ARTS in cancer.  Further the art demonstrates that examination of methylation around the TSS was known.  Thus the art demonstrates the liver samples claimed were known, methylation analysis of hepatocytes was known, as was regulation of gene expression by methylation in hepatocytes.  Further methylation was known to regulate ARTS in numerous cancers.  
The specification teaches, “The term "CpG islands" or CpG sites or CG sites as used herein denote "-C-phosphate-G-", that is, cytosine and guanine separated by only one phosphate and refers to DNA regions wherein a cytosine nucleotide is present next to a guanine nucleotide in the linear sequence along the length. The "CpG" notation is used to distinguish linear sequence from the CG base pair of cytosine and guanine.” (page 14).  Thus the broadest reasonable interpretation of CpG island consistent with the specification is a single cytosine-phosphate-guanine.
Tao provides an article on global methylation of hepatocytes (title, abstract). Tao teaches, “Epigenetic changes have been reported recently as one of the mechanisms of tumorigenesis, and DNA methylation, which is one of the major epigenetic alterations, has also been reported in HCC. Aberrant DNA methylation of promoter CpG islands has been associated with global hypomethylation and specific loci hypermethylation, which are believed to have potential as diagnostic markers in the progression of malignant tumors. In HCC, DNA hypermethylation of candidate genes, including GSTP1 [4], RASSF1A [5], RIZ1, APC [6], SOCS1 [7], APC [8], and E-cadherin[9], has been examined using methylation sensitive polymerase chain reaction, combined bisulfite restriction analysis (COBRA), and bisulfite sequencing techniques in previous studies. With the development of genome-wide screening, the global methylation profiling of cancer has become clearer than ever before. A group of potential tumor biomarker genes has been reported in HCC [10]. Different gene methylation profiles have been found in HCCs with different etiological backgrounds [11], [12], [13], pathophysiological processes [10], and histological characteristics.” (1st column first page).
Tao teaches isolation of hepatocytes from liver tissues, isolation of DNA, bisulfite treatment to examiner global methylation ((page 8, bottom of first column to page 9 top of first column).
Tao teaches examination of methylation at positions form -250 of the TSS to +354 of the TSS (table 8).
Jones teaches 7%-11% of genes were known to have CpG islands throughout the gene, 82% to 43% were known to have CpG islands in the promoter and extend into the first exon, while 7 to 11% had methylation restriction to transcription start site region, while 0 to 38% (restricted expression) had an island that was in the transcribed area of the gene.
Tao  and Jones do not explicitly teach detection of methylation of ARTS promoter.
However, Panaretakis provides a meeting report on metabolism, epigenetics and cell death. (title).  Panaretakis teaches, “Herman Steller (The Rockefeller University, USA) investigated the role of IAPs in the balance between apoptosis and tumor suppression. The detailed analysis revealed apoptosis-related protein in the TGF-β signaling pathway (ARTS) as a pro-apoptotic IAP-antagonist encoded by the Sept4 gene. Expression of ARTS, but not the other non-apoptotic Sept4 isoforms, is frequently lost in a variety of human cancers and its silencing involves DNA hypermethylation of the ARTS-specific promoter and changes in the pattern of histone H3 methylation. Loss of ARTS function in the mouse accelerates the development of tumors, defining ARTS as a crucial tumor suppressor and uncovers a causal link between epigenetic inactivation of ARTS and oncogenesis. ARTS was shown by Sarita Larisch (University of Haifa, Israel) to be frequently lost in human cancers. Analysis of molecular mechanisms of ARTS-induced cell death revealed that it not only acts as an inhibitor of XIAP but also is involved in the initiation of a mitochondria-mediated apoptotic pathway.”(page 911, 1st column, bottom 3rd).
Larisch teaches, “ARTS was shown to function as a tumor-suppressor protein in human patients and mouse-tumor models. In particular, Sept4/ARTS-deficient mice have increased tumor susceptibility and contain increased numbers of stem cells (SCs) and progenitor cells, apparently owing to their resistance towards apoptosis.” (abstract)
Larisch teaches, “ARTS is a mitochondrial protein that promotes apoptosis through binding to XIAP [27,32–34]. ARTS is derived by differential splicing from the human Septin gene Sept4 [33,35]” (page 2, 1st column).  Larisch continues, “ARTS is exceptional both in terms of its mitochondrial localization and its proapoptotic function, not shared by any other known Septin family member [39]. Moreover, ARTS promotes apoptosis via a mechanism distinct from all other known IAP antagonists. First, ARTS does not contain the canonical IBM found in most other IAP antagonists including SMAC/ DIABLO, and it binds to XIAP via a unique sequence that we term ARTS–IBM (AIBM) [40]. Second, ARTS binds to both BIR1 and BIR3 domains in XIAP [41,42]. Yet, ARTS binds to distinct sequences within BIR3, which are not bound by other IAP-antagonists such as SMAC and Omi/HtrA [41]. Third, ARTS appears to initiate the mitochondrial apoptotic pathway upstream of CytoC and SMAC.” (page 2, column 2).
Larisch teaches, “In recent years, IAP proteins have emerged as promising targets for cancer therapy and several small-molecule IAP antagonists have been developed and are currently being evaluated in clinical trials [45,46,48]… Expression of ARTS is absent in lymphoblasts of more than 70% of childhood acute lymphoblastic leukemia (ALL) and lymphoma patients [78; Unpublished Data]. Similarly, it was recently revealed that Sept4/ARTS deficient mice develop spontaneous hematopoietic tumors [79]. This suggests that ARTS functions as a tumor suppressor protein in vivo and plays a particular important role in generation of hematopoietic cancers. The tumor suppressor function of ARTS seems to be linked to its role as an XIAP-antagonist, since these Sept4/ARTS-null mice exhibit elevated XIAP protein levels and increased resistance to cell death [79]” (page 3, 2nd column). Larisch teaches, “Importantly, no increase in cell proliferation was found in Sept4/ARTS-null mice, suggesting that the elevated numbers of functional SCs are owing to impaired SC apoptosis. HSPCs from Sept4/ARTS-null mice were significantly more resistant toward apoptosis than their wild-type counterparts and showed a robust increase in true clonogenic cell survival [79]. This suggests that ARTS functions as a tumor suppressor.” (page 6, 1st column).
Larisch teaches, “Moreover, a better understanding of when and how ARTS is silenced during tumorigenesis will facilitate the early identification of cancerous cells, provide new markers for the clinic, and influence the development of new therapeutic strategies.” (page 7, bottom 1st column-top of column 2)
	Thus the art of Panaretakis, and Larisch, demonstrate ARTS (Sept4_i2) is a tumor suppressor that is implicated regulation of apoptosis by inhibition of IAP.  The art of  Panaretakis, and Larisch, suggest decreased expression of ARTS (Sept4_i2) is implicated in cancer and tumors.  Further Tao, Panaretakis, and Larisch, demonstrate that methylation is a method of regulating gene expression including ARTS (Sept4_i2).  While Panaretakis, and Larisch demonstrate methylation is known to regulate the expression ARTS in proliferative disorders including cancer.
MPEP 2144.05 III states:
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine of ARTS TSS methylation including any CpG in the whole gene in the regulation of gene expression in hepatocytes by HCC.  The artisan would be motivated to determine if methylation of the ARTS TSS regulates expression in HCC similar to other cancers.  The artisan would be motivated to examine the whole ARTS gene as Jones suggests in genes with restricted expression methylation can be throughout the genes, at the transcription start site and downstream of the start site. The artisan would have a reasonable expectation of success as the artisan is examining methylation in known samples by known methods.
	Tao teaches 5-azacytidine (page 10, 1st column).
With regards to claims 37, Tao teaches use of HCC hepatocytes (title, abstract, throughout). 
	With regards to claim 41, Tao teaches the use of bisulfite treated genomic DNA and methylation specific PCR for detection of methylation was known (1st column first page).
With regards to claims 43, Tao teaches the use of surgical sample, which are encompassed by biopsies (patient specimens, 2nd column, page 7-first column page 8). 
With regards to claim 62, Tao teaches, “ In HCC, DNA hypermethylation of candidate genes, including GSTP1 [4], RASSF1A [5], RIZ1, APC [6], SOCS1 [7], APC [8], and E-cadherin[9], has been examined using methylation sensitive polymerase chain reaction, combined bisulfite restriction analysis (COBRA), and bisulfite sequencing techniques in previous studies..” (1st column first page).
Response to Arguments
	The response traverses the rejection by asserting the instant application can be viewed as a patent of selection.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no limitations with respect to selecting.
The response continues by conceding Tao teaches examination of methylation in a small region around the ARTS TSS.  The response continues by noting there are numerous CpGs in the ARTS TSS region.  The response continues by asserting the art does not specifically teach picking the recited positions.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide comprising language and thus do not exclude additional CpG positions including the whole gene to which the rejection is written.
The response continues by noting the teachings of methylation of the recites positions in cell lines.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to cell lines, but a human liver sample.  Thus these arguments are not commensurate with the limitations of the claims.  
The response continues by providing arguments with respect to the declaration of Stellar.  The response continues arguing based on the prior art of record one of skill in the art would not have reason to selectively detect methylation in the 3 recited positions.  This argument has been thoroughly reviewed but is not considered persuasive as while the claims require the recited position, the claims do not exclude detection of methylation at additional positions as is evident by the presentation of claim 62 requiring bisulfite sequencing which detects more than a single position.  
The response continues arguing claim 62 requires whole genome sequencing.  This argument has been thoroughly reviewed but is not considered persuasive as the argument claim 62 requires whole genome bisulfite sequencing is consistent with rejection set forth as whole genome sequencing requires sequencing the whole genome not the 3 recited positions.  While claim 62 does not require whole genome sequencing it does require sequencing of genomic DNA treated with bisulfite.  Bisulfite sequencing detects multiple positions, which is consistent with the limitation the claims are not limited to the recited positions.
Thus the rejection is maintained.
Summary
No claims are allowed.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634